Name: Commission Regulation (EEC) No 1685/85 of 20 June 1985 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 6 . 85 Official Journal of the European Communities No L 162/ 13 COMMISSION REGULATION (EEC) No 1685/85 of 20 June 1985 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 106/85 of 14 January 1985 opening a Community tariff quota for high-quality fresh, chilled or frozen beef and veal falling within subheadings 02.01 A II a) and 02.01 A II b) of the Common Customs Tariff ('), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 142/85 of 18 January 1985 laying down detailed rules for the application of import arrangements provided for by Regulations (EEC) No 106/85 and (EEC) No 3688/84 in the beef and veal sector (2), as amended by Regula ­ tion (EEC) No 951 /85 (3), provides in Article 7, that applications for and the issue of import licences for the meat referred to in Article 1 ( 1 ) (d) thereof are to be effected in accordance with the provisions of Articles 12 and 15 of Regulation (EEC) No 2377/80 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (4), as last amended by Regulation (EEC) No 552/85 0 ; Whereas Article 1 ( 1 ) (d) of Regulation (EEC) No 142/85 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms in 1985 at 10 000 tonnes ; Whereas the applications received in June 1985 cover quantities less than the quota available ; whereas, therefore, these applications can be met in full, HAS ADOPTED THIS REGULATION : Article 1 All applications for import licences in respect of June 1985 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 1 ( 1 ) (d) of Regulation (EEC) No 142/85 are hereby met in full . Article 2 Applications for licences in respect of the meat referred to in Article 1 may be entered in accordance with Articles 12 and 15 of Regulation (EEC) No 2377/80 during the first 10 days of July 1985, the total quantity available being 9 718 tonnes . Article 3 This Regulation shall enter into force on 21 June 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 June 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 14, 17 . 1 . 1985, p. 3 . (2) OJ No L 16, 19 . 1 . 1985, p. 14. (3) OJ No L 102, 12. 4. 1985, p . 14. 0 OJ No L 241 , 13 . 9 . 1980, p . 5 . h OJ No L 63, 2. 3 . 1985, p . 13 .